DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/15/2021 is acknowledged.

Claim(s) 10-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.  Thus, under Examination are Claims 1-9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding Claim 1
	Claim 1 recites the outer tube having a lower torsion stiffness than an inner tube.  The outer tube lacks antecedent basis and is unclear as to if the outer tube and inner tube is referring to the proximal section, distal section or both.  The Examiner is interpreting the claim limitation to be directed to the proximal section.

Regarding Claim 2
	Claim 2 recites that the proximal section and the distal section have a substantially homogenous torsion stiffness, while depending from Claim 1, which states the proximal section has a lower torsion stiffness than the distal section.  The Examiner is interpreting the claim limitation to mean that torsion stiffness is homogenous along its respective section but not along the proximal and distal section.

Regarding Claim 3-8
	Claim 3-8 recites limitations to the inner tube.  As discussed above, it is unclear the relationship of the inner tube to the claimed elements.  Further the Specification describes more than one inner tube with differently properties (Para 00445 of the PGPUB).  Claim 3-8 appears to be referring to one inner tube even though the claimed properties are described in the Disclosure as originally filed as being drawn to different 

Regarding Claim 6
	Claim 6 recites, “other tubes”.  As discussed above, it is unclear the relationship of the inner tube to the claimed elements and additionally the other tubes to the claimed elements.  It is confusing as to if the claim terms, other tubes, means the outer tube or the additional inner tubes as described by the Specification.  The Examiner is interpreting the claim limitations to be drawn to the outer tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson (U.S. Patent 5,702,373; Engelson (U.S. Patent 4,739,768 as incorporated by reference in Col 9, Line 16-17 of Samson)).
Examiner’s Note:
In viewing of the pending 35 U.S.C. § 112 rejections, the claim interpretation is as best understood by the Examiner. 
Claim 1:  Samson teaches –
An elongated interventional device (Figure 1, Element 100)
configured to receive an optical shape sensing fiber (Figure 1, Element 112) and comprising
Examiner’s Note:  Samson teaches receiving a guidewire (Figure 1, Element 112).  However, the interventional device of Samson is capable of receiving an optical shape sensing fiber as the interventional device can received the structural similarly fitting guidewire.  The Examiner notes that the optical shape sensing fiber is not positively claimed and thus not required by the claim.
an elongated proximal section (Figure 1, Element 106) including at fixation element [luer assembly] (Figure 1, Element 110) at its proximal end (as shown in Figure 1) 
the fixation element being connectable to a reception [a syringe] (Col. 4, Line 60-61 of Engelson) at a predetermined location; and 
Examiner’s Note:  Samson teaches the details of the catheter is described in Engelson.  Engelson teaches a syringe being attached to the fitting 28.  Samson teaches a luer-lock assembly (Col. 8, Line 50 & Col. 9, Line 40), which is understood in the art to be a fitting for attaching syringes.  
an elongated distal section (Figure 1, Element 102) connected to the proximal section (Figure 1, Element 106)
an inner tube [inner liner] and outer tube [outer covering] (Col. 7, Line 47-51)
The embodiment of Figure 1 fails to teach the proximal section having a lower torsion stiffness than the distal section.  However, Samson teaches –
wherein the proximal section has a lower torsion stiffness than the distal section [utilizes a more distal section which is stiffer than any of its more proximal sections] (Col. 10, Line 5-6) in order to have the catheter for the situation as is warranted (Col. 10, Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Samson with the obvious modification of changing the torsion stiffness as taught by Samson as the situation warrants (Col. 10, Line 4).
The embodiment of Figure 1 fails to teach the details regarding the proximal section and outer and inner tubes.  However, Samson teaches –
wherein the proximal section comprises at least two substantially co-axial tubes [more-proximal segment (332)… depicted sections have a common lubricious inner layer (336),] (Figure 12, Element 332 & 336), 
the outer tube [covering] (Figure 12, Element 340) having a lower torsion stiffness than an inner tube (Figure 12, Element 338) in order to provide for many benefits (Col. 15, Line 58-59).
Examiner’s Note:  The Applicant discloses the materials that allow the outer tube to have a lower torsion stiffness than the inner tube (Para 0048-0049 of the PGPUB).  The Applicant discloses in order to ensure that the outer tube has a low torsion stiffness, the outer tube is made of made of Pebax or Nylon and the outer tube not include the metal braiding (Para 0048-0049 of the PGPUB).  Samson discloses the same structural properties of being made of Pebax and Nylon (Col. 16, Line 11-16) and not including metal braiding (Col. 15, Line 59-61; wherein the citation and Figure 12 disclose the metal braid around the adjacent layer (338) and not the outer layer (340)).  Further the Examiner notes that the Element 340 & 338 of Figure 12 is described by Samson as referring to the distal end.  However, as discussed before Samson a variation where the distal section is stiffer than the proximal section (Col. 10, Line 5-6) and as described in the rejection above, the Examiner contends that such modification is obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Samson with the obvious modification of changing the torsion stiffness as taught by Samson in order to provide for many benefits (Col. 15, Line 58-59).
Claim 2/1:  Samson teaches wherein the proximal section and/or the distal section have a substantially homogenous torsion stiffness [two discrete sections…of differing flexibility] (Col. 9, Line 58-60).
Examiner’s Note:  Samson teaches discrete sections of differing flexibility which means the sections are homogenous within those discrete sections.  To further support this understanding, Samson additionally teaches four or more discrete sections of differing flexibility (Col. 9, Line 58-60).
Claim 3/1:  Samson teaches wherein the inner tube has a higher kink resistance than the outer tube [kink resistance of the braided catheter section is due to the presence of the braid] (Col. 8, Line 22-23) [inner liner may be of a polymeric composition or of a helical coil, desirably metallic] (Col. 7, Line 56-58).
Claim 4/1:  Samson teaches wherein only the inner tube comprises at least one metal wire [The inner liner may also be a helical coil of ribbon or wire] (Col. 7, Line 62-63).
Claim 5/4/1:  Samson teaches wherein a plurality of metal wires form a braiding and/or wherein at least one metal wire forms a spiral (Figure 2, Element 206 and Col. 7, Line 56-58).
Claim 6/1:  Samson teaches wherein the proximal section comprises three substantially co-axial tubes [inner liner] [outer covering] (Col. 7, Line 47-51) [guidewire] (Claim 20) and wherein an inner tube has a lower friction coefficient than the other tubes [inner surface of inner liner (204) with a lubricious layer] (Col. 11, Line 19).
Claim 7/1:  Samson teaches wherein the fixation element [luer assembly] (Figure 1, Element 110) is configured to affix only the outer tube (Figure 1, Element 106) to the reception [a syringe] (Col. 4, Line 60-61 of Engelson).
Claim 8/7/1:  Samson teaches wherein the inner tube [guidewire] can move relative to the outer tube of the proximal section (Claim 20).
Claim 9:  Samson teaches comprising a guide wire (Figure 1, Element 112 and Claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferrera et al. (U.S. Patent Application 2001/0026666 A1) – Ferrera teaches an interventional medical devices with an optical fiber composite shaft having variable stiffness for enhanced performance of the composite shaft when used with or without a guide catheter, or as a stand-alone flow directed device for use in the vascular system as part of an imaging system, a therapeutic system, or for delivery of medical devices.

Flexman et al. (U.S. Patent Application 2015/0209117 A1) – Flexman teaches optical shape sensing instruments and more particularly to a lumen for use with shape sensing optical fibers which protects and permits rotation of the optical fibers.

Noonan et al. (U.S. Patent Application 2015/0008089 A1) – Noonan teaches a shape sensing system with rotational constraints and/or control of optical fibers for medical applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793